Case 9:20-ap-01041-MB   Doc 3 Filed 07/28/20 Entered 07/28/20 11:16:04   Desc
                        Main Document     Page 1 of 5
Case 9:20-ap-01041-MB   Doc 3 Filed 07/28/20 Entered 07/28/20 11:16:04   Desc
                        Main Document     Page 2 of 5
Case 9:20-ap-01041-MB   Doc 3 Filed 07/28/20 Entered 07/28/20 11:16:04   Desc
                        Main Document     Page 3 of 5
Case 9:20-ap-01041-MB   Doc 3 Filed 07/28/20 Entered 07/28/20 11:16:04   Desc
                        Main Document     Page 4 of 5
Case 9:20-ap-01041-MB   Doc 3 Filed 07/28/20 Entered 07/28/20 11:16:04   Desc
                        Main Document     Page 5 of 5
